      Case 1:19-cv-02142-RMB-BCM Document 28 Filed 03/13/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 LEK SECURITIES CORPORATION and
 ROX SYSTEMS, INC.,
                                                    Civil Case No. 1:19-cv-02142-RMB-BCM
                       Plaintiffs,

                v.
                                                    NOTICE OF APPEARANCE
 NICOLAS LOUIS, JONATHAN FOWLER,
 VOLANT HOLDING, LLC d/b/a VOLANT
 TRADING, VOLANT TRADING, LLC,
 VOLANT LIQUIDITY, LLC, AND VOLANT
 EXECUTION, LLC,

                       Defendants.



       PLEASE TAKE NOTICE, that attorney Ian G. DiBernardo, a member of the firm of

Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, N.Y. 10038, hereby appears as

co-counsel in the above-captioned action on behalf of Volant Holding, LLC d/b/a Volant Trading,

Volant Trading, LLC, Volant Liquidity, LLC, and Volant Execution, LLC ("Volant Defendants")

and requests that all notices given or required to be given in this case and all papers served or

required to be served in this case be given to and served upon the undersigned at the address,

telephone number and email address indicated below.

       I hereby certify that I am admitted to practice before this Court.

                                            STROOCK & STROOCK & LAVAN LLP
 Dated: New York, New York
        March 13, 2019               By:    s/ Ian G. DiBernardo
                                            Ian G. DiBernardo
                                            180 Maiden Lane
                                            New York, New York 10038
                                            Telephone: (212) 806-5400
                                            E-Mail: idibernardo@stroock.com

                                            Attorneys for Volant Defendants
      Case 1:19-cv-02142-RMB-BCM Document 28 Filed 03/13/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Ian G. DiBernardo, hereby certify that on this 13th day of March 2019, a correct copy of

the forgoing document, NOTICE OF APPEARANCE, was electronically filed with the Clerk of

the Court by using the CM/ECF system which will send notification to the following:


                      Brian Scott Cousin
                      Dentons US LLP
                      1221 Avenue of The Americas
                      New York, New York 10020
                      Email: brian.cousin@dentons.com
                      Counsel for Plaintiffs Lek Securities Corporation and Rox Systems, Inc.

                      Robert Seabrook Landy
                      Ford O'Brien LLP
                      85 Broad Street, 28th Floor
                      New York, New York 10004
                      Email: rlandy@fordobrien.com
                      Counsel for Defendants Nicolas Louis and Jonathan Fowler




 Dated: March 13, 2019
                                           s/ Ian G. DiBernardo
                                           Ian G. DiBernardo
